Citation Nr: 1608257	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-17 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disability, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the military from October 1970 to July 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from September 2005 and October 2008 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2008, the Veteran and his spouse presented testimony during an RO formal hearing.  Transcript of the hearing is associated with the Veteran's claims file.

In January 2011, the Board remanded the Veteran's current claim on appeal for further development.  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issue on appeal.


FINDING OF FACT

The Veteran's skin disability, to include dermatitis or eczema, was not first manifested during active service, nor does the evidence establish that such a disability is otherwise related to such service, to include as a result of his presumed exposure to herbicides therein.


CONCLUSION OF LAW

The criteria for service connection for a skin disability, to include dermatitis or eczema, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran nor his representative, has alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs) and post-service treatment records have been obtained.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contention, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In February 2011, the Veteran's representative objected to the adequacy of the examination conducted during this appeal, arguing that the examiner had not considered the possibility that the Veteran was actually misdiagnosed in service with acne.  However, there is no suggestion from any medical professional that there may have been a misdiagnosis in service.  Here, the examiner reviewed the claims file, and was familiar with the Veteran's contentions, but ultimately concluded that it was less likely than not that the Veteran's current skin condition was an extension of his in-service treatment for acne, providing a rationale for the opinion.  As such, this opinion is found to be adequate for rating purposes. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  In this case, the fact that the Veteran had active service in Vietnam is undisputed and the Veteran is presumed to have been exposed to herbicides such as Agent Orange as a result of his active service in Vietnam.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree anytime after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Private clinical records from mid-2005 show the Veteran had received medical treatment for rosacea-like dermatitis on his right anterior cheek.  Dermatitis and eczema are not among the exclusive list of diseases which are covered by this presumption.  That is, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of dermatitis or eczema.  See 38 C.F.R. §§ 3.307, 3.309(e).  As such, service connection on this presumptive basis is not warranted. 

Nevertheless, when entitlement to a regulatory presumption of service connection for a given disability is not found, a claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the question, then, becomes whether the Veteran's skin conditions were directly related to his time in military service.  Unfortunately, the evidence is against such a conclusion.

The Veteran contends that his skin disability, to include dermatitis and eczema, began during active service as a result of his herbicide exposure.  Specifically, he alleges that the acne that he complained of on February 6, 1973, marked the onset of current skin disability. 

At his DRO hearing in March 2008, the Veteran stated that he had trouble with his skin when returning from Vietnam, in that his complexion was pitted, such that it looked like there was dirt embedded in his flesh.  He believed that this was a result of moving dirt when it was 103 degrees outside, and wiping his face.  He recalled going to sick bay at Fort Benning, and being sent to a dermatologist who allegedly prescribed acid to be applied to both cheeks daily.  The Veteran stated that the procedure "hurt like hell."  However, the Veteran did not recall ever being told what the condition was.  The Veteran stated that he still experienced flare-ups from time to time after service.  The Veteran denied that the condition had gotten worse over time, but he reported going to see a dermatologist once a year.  The Veteran indicated that the dermatologist had diagnosed rosacea.

In March 2006, the Veteran again stated that he began having problems with his skin while on active duty and was treated at Fort Benning.

A review of the STRs confirms that he was seen on several occasions in service for skin complaints.  The assessment was Grade I acne vulgaris and alopecia areta (one discrete lesion) in February 1973 and acne, mainly comedonal, in March 1973.  In March 1973 it was noted that the alopecia areta was already regrowing.  However, the Veteran's STRs are silent for any other complaints or diagnoses related to skin issues.  His June 1973 separation examination report documented that his skin was clinically evaluated as normal at that time. 

Although the Veteran claims to have experienced continual skin-related symptoms since service, post-service treatment records fail to show any treatment for skin-related issues for a number of years after service.  It appears that the Veteran was initially diagnosed with rosacea-like dermatitis in 2005, more than three decades after his release from active service.  

The Veteran was provided with a VA examination in October 2011.  At the time of examination the Veteran reported that he had a history of pitting in his facial cheeks since Vietnam in the 1970s and that the contaminated items he worked with precipitated the lesions.  He reported that he was treated at Fort Benning for this condition and was having chemical "acid" peels at that time.  He reported seeing a dermatologist every six months for flare-ups of his skin condition, which included crusty type lesions on his facial cheeks and upper outer arms, and received chemical peels to treat the flare-ups.  The Veteran also reported that he was told previously by a doctor that he had rosacea but stated that he disagreed with the diagnosis.  A review of the examination report shows that the examiner was fully apprised of the Veteran's contentions.

After interview and physical examination, the examiner diagnosed the Veteran with dermatitis or eczema and noted the Veteran's self-reports of a diagnosis of rosacea-type dermatitis in the 1970s and history of skin issues.  Nevertheless, the examiner opined that the Veteran's claimed skin condition was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  The examiner's rationale was that the current diagnosis does not match that to the skin issue diagnosed during active service; specifically noting that there was no evidence of acne at the time of the examination.  The examiner also noted the Veteran's June 6, 1973 expiration of term of service (ETS) physical that indicated normal skin.  This opinion has not been questioned or undermined in any way by any other medical opinion of record.

Upon review of the evidence, the Board finds no basis upon which to award service connection for the Veteran's claimed skin disability, to include dermatitis or eczema.  Apart from the Veteran's lay statements of record, there is no medical record provided confirming the 1970s diagnosis and claimed treatment of the skin, separate from the 1973 in-service diagnosis and treatment of acne.  The Veteran acknowledged that his skin condition was not constant since service and had not worsened.  He also reported a long history of skin treatment, yet the claims file is void of any treatment records for skin problems for decades after service.  Given the fact that the Veteran's skin condition was not constant since service based on his testimony and on private treatment records showing normal skin on multiple occasions, VA obtained a medical opinion of record to address the etiology of the Veteran's currently diagnosed skin condition.  However, after reviewing the evidence, the examiner concluded that it was less likely than not that the current skin condition was a continuation of the in-service acne.  This opinion has not been undermined by any other medical opinion and it is afforded great weight.
 
The medical evidence of record suggests that the Veteran first developed the condition decades after service.  The first diagnosis of record was made in 2005, over three decades after separation from active service.  While this fact is not dispositive, it is a factor that weighs against his claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim). 

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of skin-related disabilities.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran might sincerely believe that his skin-related disability is related to active service, he lacks the medical expertise to provide such a link, and he has not cited to any medical evidence that would support such a link.  

In sum, while the Veteran has a current diagnosis of a skin disability, to include dermatitis or eczema, there is no competent evidence, medical or otherwise, that establishes that any such skin disability began during active service or was otherwise caused by such service to include as due to herbicide exposure.  Therefore, the criteria for service connection for a skin disability, to include dermatitis or eczema, as secondary to herbicide exposure have not been met and the claim is denied.


ORDER

Service connection for a skin disability, to include dermatitis or eczema, as secondary to herbicide exposure, is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


